Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a CIP of PCT/US2021/028884 04/23/2021, which claims benefit of 63/014,585  04/23/2020.  
2. 	Applicant’s remarks filed on 04/21/2022 are acknowledged. Claims 1-3,  8-21 and 23-25 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election without traverse of claims 1-3, 8-21 and 23-25, in the reply filed on April 21, 2022 is acknowledged. Election of a compound ethyl nitrite as a single species is also acknowledged.
Claims 1-3, 8-21 and 23-25 are pending in the application, and are prosecuted in the case.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           	Claims 1-3, 8-12, 16-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
         112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
         enablement for the instant “agent” and “GSNO  inhibiting agent” without limitation 
         (i.e., no named compounds), i.e., see line 3 in claim 1. The specification does not enable 
         any person skilled in the art to which it pertains, or with which it is most nearly connected, 
         to make the invention  commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use for treating coronavirus using an agent, wherein the “agent” and “GSNO  inhibiting agent“ is without limitation (i.e., no named compounds), see claims 1-3, 8-12, 16-20 and 23. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Jones  et al. US 7,691,877.  Jones  et al. ‘877disclosea compound of formula (I) for treating viral infection, see columns 1-5.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “agent” and “GSNO inhibiting agent “representing a number of compounds   on pages 9-12 of the specification. There is no data present in the instant specification for the instant “agent” and “GSNO inhibiting agent “without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant agent” and “GSNO inhibiting agent “is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any agent” and “GSNO inhibiting agent “without limitation. There is no guidance or working examples present for constitutional any agent” and “GSNO inhibiting agent “without limitation for the instant invention. Incorporation of the limitation of the compound of agent” and “GSNO inhibiting agent “(i.e., claim 13) supported by the specification into claims 1-3, 8-12, 16-20 and 23 would overcome this rejection.
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 18 and 21 independently recite the limitation “comprises” is ambiguous and indefinite, i.e., see line 2 in claim 13.  A compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Replacement of the limitation “comprises” with “is” would overcome this rejection.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-3, 8-17, 19-21 and 23-25 are rejected under 35 U.S.C. 103(a) as being 
                   obvious over Reilly et al., Am J Physiol Lung Cell Mol Physiol, 2015, 308(1): L76-85, 
 		       Hurley et al. WO 2007/146311, Stamler ‘s US 2001/0012834 A1, Barnett et al., Crit Rev 
                  Biochem Mol Biol, 2017, 52(3):  340-354, and Raffay et al., Mol Pharmacol, 2016, 90(4): 
                  418-26.  
                    		Applicant claim a method of treating a coronavirus infection in a subject in need 
                   thereof, the method comprising: administering to the subject a therapeutically effective 
                  amount of agent that promotes, increases, and/or induces hemoglobin nitrosylation within 
                     red blood cells (RBCs) and GSNO levels in the lung or airways of the subject, see claim 
                    1.  Dependent claims 2-3, 8-17, 19-21 and 23-25 further limit the scope of methods, i.e., 
                    the agent is ethyl nitrite, a SNO generating compound, combined with N-acetyl cysteine, 
                    a GSNO reductase inhibitor, an ADH inhibitor and specific formulation.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Reilly et al. disclose that hyperoxia caused by treatment for influenza virus infection (e.g. coronavirus) with oxygen in a patient leads to NK cell alternation and permanent lung alveolar simplification.
	Hurley et al. ‘311 disclose that ethyl nitrite is used for treating hyperoxia-induced lung disease including brochopulmonary dysplasia  in a subject (e.g. a COVID-19 patient) using oxygen treatment.
	Stamler’s ‘834 discloses that N-acetylcysteine is administered for lung disorder associated with depletion of the S-nitrosoglutathione (GSNO) pool in lung  of a patient (e.g. a COVID-19 patient) using oxygen treatment.
	Barnett et al. disclose that GSNOR inhibitors and ADH inhibitors are used for treating lung disorders in a patient (e.g. a COVID-19 patient) using oxygen treatment.
	Raffay et al. disclose that GSNOR inhibitors are used for treating brochopulmonary dysplasia  in a patient (e.g. a COVID-19 patient) using oxygen treatment.
	
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Reilly et al., Hurley et al. ‘311,  Stamler’s ‘834, Barnett et al.  and Raffay et al. is that the instant claims are silent on the scope of agents.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-3, 8-17, 19-21 and 23-25 prima facie obvious because one would be motivated to employ the methods of use of Reilly et al., Hurley et al. ‘311,  Stamler’s ‘834, Barnett et al.  and Raffay et al. to obtain instant invention.  
                                  It is prima facie obvious by the teachings taught by the prior art Reilly et al., Hurley 
                    et al. ‘311,  Stamler’s ‘834, Barnett et al.  and Raffay et al. to be useful for the purpose, 
                  i.e., for treating lung disorder especially a COVID-19 patient treated with oxygen..[T]he idea 
                  of combining them flows logically from their having been individually taught in the prior art." 
                   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 
                   2144.06. 
The motivation to make the claimed methods of use derived from the known methods of use of Reilly et al., Hurley et al. ‘311,  Stamler’s ‘834, Barnett et al.  and Raffay et al. would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

May 23, 2022